Citation Nr: 1817854	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-47 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether it was proper to deny Survivor's Pension benefits due to excessive income from January 1, 2016 to the present?


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from February 1941 to November 1945.  The Veteran died in August 2004.  The appellant is the custodian of the Veteran's surviving spouse (beneficiary), who has been determined to be incompetent for the purposes of handling her VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 decision of the Department of Veterans Affairs (VA) Pension Management Center (RO) in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The beneficiary's 2016 annual gross income of $25,497 exceeded the maximum annual pension rate (MAPR) limit of $13,794. 


CONCLUSION OF LAW

VA was correct to terminate the beneficiary's Survivor's Pension award effective January 1, 2016 based on excessive income.  38 U.S.C. § 1521, 5107 (2012); 38 C.F.R. §§ 3.1, 3.3, 3.271, 3.272, 3.273, 3.277, 3.500 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Survivor's Pension program is an income-based benefit.  VA's income-based program is intended to give beneficiaries a minimum level of financial security.  It is not intended to protect substantial gains in income or assets.  By law VA must reduce pension benefits by the gross amount of countable family income received.  38 C.F.R. § 3.271 and 3.273.  VA is able to reduce countable income by unreimbursed family medical expenses.  38 C.F.R. § 3.272.

In the present case, in a May 4, 2011 rating decision, the RO granted the appellant's beneficiary Survivor's Pension benefits with aid and attendance allowance effective May 20, 2010.  In the same rating decision, the RO proposed a finding of incompetency of the beneficiary.  In November 2011, the appellant was appointed as the beneficiary's custodian over her VA benefits.  

The current appeal arises originally from the RO's retroactive reduction of beneficiary's Survivor's Pension benefits due to VA finding out about increases in her past Social Security benefits in 2015.  In a March 2015 letter, the appellant was advised that the RO proposed to adjust his beneficiary's Survivor's Pension benefits for the periods commencing on January 1, 2013, January 1, 2014 and January 1, 2015 because a data match with the Social Security Administration (SSA) showed her benefits had increased for these years from what was reported.  The appellant was given an opportunity to respond.  However, in May 2015, after not receiving any response, the RO finalized the adjustments to the beneficiary's pension benefits and notified the appellant that those adjustments resulted in a reduction in the beneficiary's pension benefits.  

Apparently, in response to the May 2015 letter, the appellant submitted a VA Medical Expense Report Form in June 2015 itemizing his beneficiary's medical expenses for 2014.  On this report, the appellant listed the beneficiary's Medicare Part B premiums in the amount of $104.90 per month and monthly charges paid to an assisted living facility ($1,690.00 from January to April and $1,758.60 from May to December).  The Board notes that the prior amount of medical expenses ($28,128) used by the RO in calculating the beneficiary's initial entitlement to pension was based upon the appellant's representation that his beneficiary paid him $2,250 per month for sitter fees in addition to paying Medicare Part B premiums of $96.50 per month.  However, the evidence of record in 2011 also showed that she resided in an "assisted living" facility (see also a 2012 Eligibility Verification Report on which she also reported living in an assisted living facility).  

In July 2015, the RO sent the appellant a letter advising him that additional information was needed regarding the assisted living facility where the beneficiary resided before those expenses could be used to calculate her pension award.  He was given a form to have completed by the facility to submit within 30 days.  When a response was not received within 30 days, a proposed termination of benefits was sent to the appellant in August 2015.  Thereafter, the appellant submitted the form requested in September 2015, on which was stated that the beneficiary had resided at this facility from March 2005 until August 1, 2015.  Furthermore, it was indicated that the type of facility the beneficiary resided in was an "Independent Living/Retirement Facility" rather than an "Assisted Living" facility, and it was not checked that she received assistance with any of her activities of daily living.  By letter issued in November 2015, the RO decided that the facility that the beneficiary resided in did not provide "nursing or medical services" and, therefore, the costs for this facility could not be considered as medical expenses in calculating her entitlement to Survivor's Pension benefits.  Therefore, the RO recalculated the beneficiary's pension entitlement without those costs and found that the beneficiary's income exceeded the MAPR for 2014 and thereafter.  As a result, the RO terminated her pension benefits effective January 1, 2014.

In January 2016, the appellant filed a Notice of Disagreement in which he did not disagree with the underlying decision that the facility costs were not eligible medical expenses but in which he essentially disagreed with the effective date of the termination stating that, when they initially applied for pension benefits for his beneficiary, they met with a representative from VA and were told that all the requirements were satisfied for her to receive these funds and he was not advised until late 2015 that the facility was no longer qualified for payments from VA.  He stated that the bulk of the money VA deposited is no longer there as it went to rent payments up to August 2015.  In August 2016, the RO issued a Statement of the Case continuing the denial of benefits, and the appellant perfected his appeal in October 2016.

It appears that, around August 2015, the appellant was involved in a familial conflict with his brothers involving the beneficiary (who is their mother) and she was moved at the beginning of August 2015 to a different facility by the appellant's brothers without his knowledge.  Thus, according to his statements, he lost physical custody of his beneficiary for a while and did not know her location for about a year, it appears.  According to statements in his VA Form 9 submitted in October 2016, however, that was resolved when he was granted legal custody over her by the courts.  Subsequently, appellant submitted additional evidence related to his appeal in February 2017 and April 2017 (in response for a request for more information by the RO).  

In May 2017, the RO reconsidered the appellant's appeal with review of the original decision rendered in 2011 and the new evidence received and determined that, while at the facility she resided at until August 1, 2015, the appellant's beneficiary received care/assistance on a regular basis to protect her from the hazards of daily environment due to hypertension and macular degeneration and, therefore, the RO reversed its decision to include this facility's costs in the beneficiary's medical expenses.  However, as the new facility she moved into in August 2015 has only provided assistance with transportation to medical appointments, the RO found this does not constitute care and assistance on a regular basis.  Therefore, it denied this facility's costs as a medical expense.  

In a May 2017 letter and Supplemental Statement of the Case (SSOC), the appellant was notified of the RO's decision to reinstate his beneficiary's pension benefits for 2014.  However, he was advised that she continued to have excessive income for 2015 and, therefore, her pension benefits continued to be denied as of January 1, 2015 and thereafter.  In June 2017, the appellant submitted evidence of additional medical expenses in 2015.  In August 2017, the RO recalculated the beneficiary's pension entitlement and found that she had additional medical expenses she was entitled to that decreased her 2015 income below the MAPR and, therefore, she was entitled to pension benefits.  However, her income remained excessive for 2016 and her pension remained denied as of January 1, 2016 and thereafter.  The RO notified the appellant of this by letter and an SSOC in August 2017.  The appellant has continued to disagree with the RO's decision to deny the beneficiary's pension benefits for 2016 and thereafter.  However, he has not provided any additional argument or evidence to as to why his beneficiary does not have excessive income for 2016 and thereafter.  

In the August 2017 SSOC, the RO set forth in detail what income and medical expenses it used to calculate the beneficiary's countable income for 2016, which was $25,066.  The RO calculated that she had a total income of $28,897, which was derived from Social Security and pension benefits.  The RO also found that she had unreimbursed medical expenses of $3,831.00, which consists of Medicare Part B premiums, medical insurance premiums, ambulance charges, doctor copays, blood tests and emergency room charges.  The Board notes that these expenses come from the Medical Expense Report submitted by the appellant in February 2017.  Finally, the RO added to the countable income the five percent medical expense deductible of $431 since VA can only reimburse medical expenses that exceed five percent of the MAPR, which made her 2016 annual gross income $25,497.  The MAPR for a surviving spouse with aid and attendance allowance effective January 1, 2016 was $13,794.  Therefore, the RO found that the annual gross income for the appellant's beneficiary for VA purposes in the amount of $25,497 exceeds the MAPR limit of $13,794.  

Based on this evidence, the Board finds that the RO was correct to terminate the beneficiary's Survivor's Pension award effective January 2016.  The only questionable item the Board can see is that the RO did not include any facility costs in the medical expenses like it previously had, although the appellant has not really raised this argument.  He also did not include any facility costs on the Medical Expense Report on which he reported his beneficiary's 2016 medical expenses indicating his belief that those would not constitute an appropriate expense.  He did, however, submit information from this facility in February and April of 2017.    

After reviewing the information provided about this facility, the Board agrees with the RO's determination that this facility does not provide the beneficiary any type of medical or nursing service to qualify the cost of such facility as a medical expense.  According to the information provided, this facility is an "Independent Living/Retirement Facility," versus another type of facility where one would expect to that medical or nursing service would be provided as an assisted living facility, adult day care, nursing home, etc.  More importantly, the only service provided to the beneficiary indicated on the form submitted is transportation to medical appointments.  All other service, including assistance with activities of daily living, were marked "NA," which is taken to mean "not applicable," or left blank.  Furthermore, in setting forth the monthly fee, it was stated that none of it goes towards nursing or medical services and all of it goes towards room only (notably the words "meals, laundry, housekeeping, etc." were crossed out and the word "only" was written in and the words "room only" were enclosed by parentheses emphasizing that the cost only covers her room and not any other services).  Therefore, the evidence clearly demonstrates that the facility costs paid for the appellant's residence covers only her room and transportation to medical appointments.  Housing and transportation costs are not allowable medical expenses.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding in favor of the appellant's appeal as of January 1, 2016 as the evidence clearly demonstrates that his beneficiary has excessive income as of that date to be entitled to Survivor's Pension benefits.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The appeal is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The denial of Survivor's Pension benefits due to excessive income from January 1, 2016 to the present was proper.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


